Filed electronically with the Securities and Exchange Commission on June 20, 2014 File No. 002-36238 File No. 811-02021 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 137 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 121 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette, Secretary Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): / X / Immediately upon filing pursuant to paragraph (b) // On June 2, 2014 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // On pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment This filing relates solely to the following Fund, a series of the Registrant: · DWS CROCI Sector Opportunities Fund:Class A, Class C, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 10th day of June 2014. DWS SECURITIES TRUST By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President June 10, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer June 10, 2014 /s/John W. Ballantine John W. Ballantine* Trustee June 10, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee June 10, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee June 10, 2014 /s/Keith R. Fox Keith R. Fox* Trustee June 10, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee June 10, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee June 10, 2014 /s/Richard J. Herring Richard J. Herring* Trustee June 10, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee June 10, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee June 10, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee June 10, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee June 10, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee June 10, 2014 *By: /s/Caroline Pearson Caroline Pearson ** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 130 to the Registration Statement as filed on February 24, 2014; and as filed on September 26, 2008 in Post-Effective Amendment No. 100 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
